Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Helen C. Newman and Maria A. Newman appeal the district court’s order dismissing their civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Newman v. Gen. Servs. Corp., No. 3:11— cv-00783-REP, 2012 WL 1882903 (E.D.Va. May 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.